Case 2:14-cr-00672-SRC Document 235 Filed 08/23/21 Page 1 of 3 PageID: 2023




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA             :      Hon. Stanley R. Chesler
                                     :
      v.                             :      Crim. No. 14-672
                                     :
LUIS FIGUEROA                        :      ORDER FOR
                                     :      PSYCHIATRIC EXAMINATION

      Defendant Luis Figueroa has formally asserted an insanity defense to the

charges he faces in the Superseding Indictment. Dkt. #131. He previously

indicated his intention to assert that defense in connection with the original

Indictment. Dkt. #41.

      In connection with that previous assertion, after a status conference on

December 21, 2016, this Court ordered that Figueroa be examined, not only

with respect to his insanity defense but also with respect to his competency to

stand trial, and designated that such examination take place at FMC Butner,

North Carolina. Dkt. #45.

      Pursuant to that order, Figueroa was examined from February 8, 2017

through March 24, 2017. The results were summarized in a report prepared in

accordance with 18 U.S.C. § 4247(c) signed by Dawn Graney, Psy. D., dated

April 5, 2017(the “First Butner Report”) and were provided to the Court shortly

thereafter.

      After reviewing the First Butner Report and discussing it with both

Figueroa’s counsel and the Government at a June 14, 2017 status conference,

the Court concluded that Figueroa was competent to stand trial.
Case 2:14-cr-00672-SRC Document 235 Filed 08/23/21 Page 2 of 3 PageID: 2024




      Four years later, in connection with his reassertion of the insanity

defense, Figueroa now relies on a Final Report dated June 1, 2021 from Dr.

Stephen Teich (incorporating prior reports). In response, the Government has

filed a Daubert motion to exclude Dr. Teich’s proposed testimony. Dkt. #220.

      That motion will not be fully submitted until September 10, 2021. Dkt.

#226. The Court has yet to decide whether, when fully submitted, the motion

also will require an evidentiary hearing before it can be resolved and cannot at

this time predict how that motion might be resolved. Dkt. #234.

      Nonetheless, in the event the Court does not exclude Dr. Teich’s

testimony and a trial is held in which Figueroa’s insanity defense is at issue,

the Court deems it appropriate, in accordance with 18 U.S.C. § § 4242, 4247(b)

and Federal Rule of Criminal Procedure 12.2(c)(1)(B), for the Government to

have the prior FMC Butner examination of Figueroa updated. At an August 18,

2021 status conference, the Court advised the Government to immediately

begin make the necessary arrangements for another evaluation. Dkt. #232.

      Accordingly, IT IS on this _23rd_____ day of August, 2021, ORDERED that:

      (1) another psychiatric or psychological examination of Figueroa be

         conducted;

      (2) pursuant to 18 U.S.C. § 4247(b), the Court designates the

         examination be conducted at FMC Butner and, to the extent possible,

         by the same examiner(s) who previously examined Figueroa and

         prepared the First Butner report;



                                        2
Case 2:14-cr-00672-SRC Document 235 Filed 08/23/21 Page 3 of 3 PageID: 2025




     (3) a second Butner report be prepared in accordance with 18 U.S.C.

        § 4247(c) for the purpose of determining whether Figueroa was not

        guilty by reason of insanity at the time of the offenses charged; and

     (4) the period from August 18, 2021, through the time a report is filed,

        shall be excluded in computing time under the Speedy Trial Act of

        1974 (4), pursuant to Title 18, United States Code, Section

        3161(h)(1)(A).
                                    s/Stanley R. Chesler, U. S. D. J.



                                    HONORABLE STANLEY R.
                                    CHESLER Senior United States
                                    District Judge




                                      3
